DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 3/9/22.  Claims 2-24 are currently pending, of which claims 21-24 are withdrawn.  The Examiner submits that according to the Response to Election/Restriction filed on 11/24/21 electing claims 2-9 and 13-20, claims 10-12 are also withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US 2014/0176366).
Regarding claim 2, Fischer teaches a method performed by a user equipment (UE) (MS) [paragraph 115] in a cellular communications network, the method comprising:
receiving, by the UE, a positioning protocol message that includes an observed time difference of arrival (OTDOA) cell information list data information element (OTDOA assistance information), the information element (IE) including a physical cell identifier of a cell (reference cell information PCI) in the cellular communications network and identifiers of one or more transmission points (TPs) (PAP IDs) in the cellular communications network (MS receives OTDOA assistance information that may include reference cell information PCI and/or PAP assistance information which includes PAP IDs of corresponding RRHs) [paragraphs 118, 85, 87, 91, 70];
receiving, by the UE, a positioning reference signal (PRS) from a first TP of the one or more TPs (UE receives PRS to measure RSTD) [paragraph 119], wherein the PRS is generated using an identifier of the first TP (PAP ID or PAPh) and the physical cell identifier of the cell (NIDcell) (PRS sequence for RRH may be generated as a function of PAPh and NIDcell) [paragraphs 84-85];
obtaining, by the UE from the IE in the positioning protocol message, the physical cell identifier and the identifier of the first TP (UE receives PCI of reference cell and PAP ID from OTDOA assistance information) [paragraphs 118, 85, 87, 91, 70]; and
processing, by the UE, the PRS using the physical cell identifier and the identifier of the first TP obtained from the IE in the positioning protocol message (UE receives or “processes” PRS using PAP ID and reference cell information PCI received in OTDOA assistance information) [paragraphs 118-119].
Regarding claim 3, Fischer teaches the method of claim 2, wherein receiving the positioning protocol message comprises receiving the positioning protocol message from a location server (server) in the cellular communications network (MS receives OTDOA assistance information from server which may be a SUPL Location Platform (SLP)) [paragraphs 85, 46].
Regarding claim 4, Fischer teaches the method of claim 2, wherein the physical cell identifier corresponds to a neighboring cell in the cellular communications network (OTDOA assistance information may contain PCIs of neighbor cells) [paragraph 70], and wherein the one or more transmission points include one or more remote radio heads (RRHs) (RRHs) in the neighboring cell [paragraphs 85, 87].
Regarding claim 5, Fischer teaches the method of claim 2, wherein processing the PRS using the physical cell identifier and the identifier of the first TP comprises:
performing, by the UE, one or more positioning measurements using at least one of the physical cell identifier, or the identifier of the first TP (MS measures RSTDs using PCI of reference cell and/or PAP ID) [paragraph 119]; and
sending, by the UE, resulting data corresponding to the one or more positioning measurements to an enhanced serving mobile location center (ESMLC) (position of MS may be computed by server based on measured RSTD information which is inherently sent by the MS) [paragraph 121].
Regarding claim 6, Fischer teaches the method of claim 5, further comprising:
estimating, by the ESMLC, a location of the UE using one or more of the resulting data and knowledge of locations of the one or more TPs (server determines position of MS using measured RSTD information and/or known positions of positioning nodes) [paragraphs 121, 4].
Regarding claim 7, Fischer teaches the method of claim 5, wherein performing one or more positioning measurements comprises performing reference signal time difference (RSTD) measurements [paragraph 119].
Regarding claim 8, Fischer teaches the method of claim 2, wherein the IE further includes PRS configuration information (PRS configuration parameters) of the one or more TPs [paragraph 70].
Regarding claim 9, Fischer teaches the method of claim 8, wherein the PRS configuration information includes one or more of antenna port configuration (PAP ID) [paragraph 84], slot number offset (slot number) [paragraph 56], or PRS subframe offset (consecutive positioning subframes) [paragraph 70].
Claim 13 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-9 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647